Case 1:19-cr-00126-AKH Documen t54 Filed 04/17/20 Page 1 of1

Federal Defenders Southern District

92 Duane Street-10th Floor, New York, NY 10007

 

 

 

OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Patton Southern District of New York
Executive Director Jennifer L. Brown

Attormney-in-Charge

April 14, 2020

BY ECF

The Honorable Alvin K. Hellerstein
Southern District of New York

500 Pearl Street

New York, NY 10007

  

Re: i
19 Cr. 126 (ALH)

 

 

YA

I write with no objection from Pretrial Services or the Government to request
modification of Mr. Guldi’s bail conditions. As part of Mr. Guldi’s pretrial conditions,
he has been allowed to travel to the Southern and Eastern Districts of New York, the
District of Vermont, the District of New Hampshire, and points in between. Mr. Guldi
has been released since September 16, 2018, and he has been fully compliant with his
bail conditions.

Dear Judge Hellerstein:

I write to request that Mr. Guldi now be allowed to travel to the Districts of
Maine, Massachusetts, Rhode Island, and the Eastern, Middle, and Western Districts
of Pennsylvania, and the Northern and Western Districts of New York for work
purposes. Mr. Guldi has earned permits to allow him to haul commercial goods within
a 500-mile radius of his home in Vermont. He will be bidding on hauls and then
driving his truck to earn income. For each trip, he will provide an itinerary to his
Pretrial Officer in advance. The Government and Pretrial do not object to this
additional travel.

Thank you for your consideration, and I hope you and your chamber staff are
all healthy.

Respectfully submitted,

rf /s/ y

lan Marcus Amelkin
Assistant Federal Defender
(212) 417-8733

ec AUSAs Matthew Hellman, Esq. & Danielle Kudla, Esq.
